department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division unihersy ltd bi of- 7p ygyl o30 gf yeh daie dec contact person identification_number telephone number t ba employer_identification_number - o i o e z o v o d n e w o t u o t x dear sir or madam we have considered m’s ruling_request dated date wherein m seeks approval of a proposed set-aside of funds in the amount of dollar_figurex to be treated as qualifying distributions under sec_4942 of the internal_revenue_code for its taxable_year ending date m is exempt from federal_income_tax as an organization described in sec_501 of the code it has also been classified as a private_foundation within the meaning of sec_509 m has approved a dollar_figurex challenge grant grant’ to n the largest private_institution of n serves over 20x students through a wide variety of higher education in the city of o p educational programs and services at both the graduate and undergraduate levels the matching funds in the set-aside request are a specific component of a larger multi-year grant in excess of dollar_figurex containing both the endowment challenge and program support m has a long history of developing challenge grants and strategic support initiatives for educationa programs under its educational support m has established a focus on entrepreneurship beginning in m established a series of entrepreneurship chairholders and professorships at five q colleges and universities the number of m funded education positions has grown to twelve m has also provided single and multi-year program support grants on a national level to colleges universities and a national educators organization dedicated to developing and promoting entrepreneurship education program development has extended beyond campus programs now also actively involve community business owners positively impacting economic development within some of o's underserved communities m has been providing program endowment and specialized scholarship support to n for over years to effect progressive growth particularly in the entrepreneurship program initial grants focused on raising student awareness which led to the establishment of an endowed chair of entrepreneurship in and the development and expansion of specialized curricula subsequent grants focused on specific projects additional curriculum development faculty and student conference support as well as educational support programs for community small_business owners other grants endowed need-based academic scholarships for hispanic undergraduate students and provided capital support for the bookstore the grant which is the subject of the set-aside request is the largest and most comprehensive grant made by m to n these funds will establish r an academic center devoted to entrepreneurship in an identified college of n m's objective is to launch r and to help raise an additional dollar_figurex for an endowment to sustain r’s programs r represents a new phase in the entrepreneurship program of n by going beyond the academic program to offer mentoring consultation and direct practice experience for students alumni and community business owners the grant is a five-year grant containing both program and matching support to create and launch the r programs and to establish an endowment that will enable r to be self-sustaining at the end of the grant period the grant provides funds in two parallel distributions that work in tandem to create the program and the endowment the operating portion not a part of this set-aside request provides working funds for launch and program delivery during the initial five years of r operations during that period m will provide annual operating funds m views the two grant components as strategically linked and has completed this agreement with n on that basis the set-aside request focuses on the endowment portion of the grant which will seed the needed dollar_figurex endowment by providing a dollar-for-dollar challenge of up to dollar_figurex these funds will be distributed as matched by other funds secured_by r the agreement requires that m distribute these matching funds only on the basis of actual new donations received and not as pledged support this will assure that actual hard-dollar support is available the president of m states his intention to complete the grant to n within the prescribed five-year set-aside period and to hopefully encourage the completion in less time m's trustees believe that a set-aside will boost n’s promotional efforts and the challenge value of the grant help assure the availability of funds and provide the flexibility to accelerate payouts during the program period sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term ndistributed income as the amount by which the distrioutable amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if the requirements of subparagraph b of sec_4942 it meets sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test’ sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments matching grant programs are specifically mentioned the proposed set-aside for m's taxable_year ending date is in furtherance of m's charitable purposes itis a continuation of m’s earlier funding of educational programs but particularly in the field of entrepreneurship the grant described above is the largest one which m has furnished to n and will help establish r an academic center devoted to the promotion of business entrepreneurship it is characterized as an endowment the challenge nature of the grant should serve to enhance n’s promotional efforts the set-aside will also complement the furnishing by m of substantial operating funds to help get r off the ground finally the president of m states his intention to hopefully complete the payout of set-aside funds in less than the prescribed five-year period based on the foregoing we rule that the set-aside of big_number dollars on m’s books_and_records for its taxable_year ending date satisfies the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations the suitability accordingly the proposed set-aside may be treated as qualifying distributions for m's test’ taxable_year ending date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which itis based any changes that may have a bearing upon your tax status should tax exempt and government entities te_ge customer service office be reported to the which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box we are sending a copy of this ruling to the help resolve any questions about your tax status you should keep it with your permanent records te_ge office because this letter could if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this jetter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely got cl leto joseph chasin acting manager exempt_organizations technical group
